2017 IL App (3d) 160231

                               Opinion filed August 15, 2017
     _____________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2017

     STATE FARM FIRE AND CASUALTY                     )     Appeal from the Circuit Court
     COMPANY, as Subrogee of Timothy W.               )     of the 10th Judicial Circuit,
     Schreiber,                                       )     Tazewell County, Illinois.
                                                      )
            Plaintiff-Appellee,                       )
                                                      )     Appeal No. 3-16-0231
            v.                                        )     Circuit No. 15-SC-86
                                                      )
     WILLIAM WELBOURNE, d/b/a                         )
     Welbourne Builders, Inc.,                        )     The Honorable
                                                      )     Michael Risinger,
            Defendant-Appellant.                      )     Judge, presiding.
     ____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Presiding Justice Holdridge concurred in the judgment and opinion.
           Justice McDade dissented, with opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          Plaintiff, State Farm Fire and Casualty Company (State Farm), as subrogee of Timothy

     W. Schreiber, brought a small claims case in Tazewell County circuit court against defendant,

     William Welbourne, doing business as Welbourne Builders, Inc., for negligent roof repair. After

     a bench trial, the trial court ruled in favor of State Farm on its negligence claim. Welbourne filed

     a motion to reconsider, which the trial court denied. Welbourne appeals. We affirm the trial

     court’s judgment.
¶2                                                FACTS

¶3          In April 2009, Schreiber hired Welbourne to repair a leaky roof on Schreiber’s home in

     Groveland, Illinois. As part of the roof-repair work, Welbourne replaced the top layer of shingles

     and four roof vents. The work was completed later that same month and was paid for by

     Schreiber in full. Pursuant to the parties’ agreement, Welbourne guaranteed the “workmanship”

     on the “top roof” to Schreiber for a period of two years.

¶4          About a year and a half later, in December 2010, Schreiber discovered that the roof was

     leaking in a different area than before and that the inside of his house had suffered some water

     damage from the leak. Schreiber called Welbourne and reported the problem. Welbourne went to

     the home on December 27, 2010, to inspect the roof but was unable to do so because the roof

     was covered with snow and ice. Welbourne returned to the home on January 2, 2011. When

     Welbourne inspected the home at that time, he saw snow and ice buildup around one or more of

     the four roof vents, which he determined was the cause of the leak. On January 3, 2011,

     Welbourne replaced the four vents at his own cost and installed ice guards around the vents.

     Since that time, Schreiber has not had any further rooftop leaks to his home.

¶5          Schreiber asked Welbourne to pay for the damage that the leak had caused to the inside

     of the home, but Welbourne refused. Schreiber later filed a claim with his insurance company,

     State Farm, for the damage. State Farm paid $4650.01 to have the water damage to the inside of

     the home repaired. In addition, Schreiber paid a $500 deductible on the work that was done to

     repair the inside of the home.

¶6          In January 2015, State Farm, as the subrogee of Schreiber, filed a small claims case in the

     trial court against Welbourne. In the complaint, State Farm alleged that Welbourne’s negligence

     in repairing the roof led to the water damage. Welbourne denied that he was negligent and


                                                      2
     claimed or stated that the leak was caused by an unnatural accumulation of snow and ice, which

     had accumulated around the roof vents because of the heat coming out of the attic and the lack of

     ice guards on the house around the vents.

¶7          At some point prior to the trial in this case, the trial court distributed to the parties’

     attorneys a document titled “[s]mall [c]laims bench trial procedure.” The document stated as

     follows:

                            “The Court conducts all small claims bench trials under IL Supreme Court

                    Rule 286b [(Ill. S. Ct. R. 286(b) (eff. Aug. 1, 1992) (allowing the trial court in a

                    small claims case to adjudicate the dispute in an informal hearing with the rules of

                    evidence and rules of procedure relaxed))]. That means the rules of evidence are

                    relaxed and the Court does all the questioning. I like pictures; I like documents. If

                    a picture or document applies to your case, bring 3 copies (one for me, one for

                    you, one for your opponent). You further are instructed to write (type) out your

                    evidence (similar to a term paper or lawyer’s brief). Again bring 3 copies of your

                    written statement of evidence (one for me, one for you, one for your opponent). If

                    within your written statement of evidence you refer to something a person said,

                    that person will need to be present on the trial date to be sworn-in and agree to

                    what you said he/she said. At trial, I will read both statements of evidence and ask

                    any questions that I have, then render a decision.

                            If you get your written statement of evidence done a few days before the

                    trial, please email it to my clerk (or drop it off) at [the court’s email address]. Be

                    sure to send your opponent a copy at the same time.”




                                                        3
¶8           In December 2015, an informal bench trial was held pursuant to the directions that the

     trial court had previously given the attorneys. As the trial court had requested, both sides

     submitted written statements of the evidence/facts to the court, along with any photographs or

     documentation that they had. The trial court questioned each of the attorneys as to what the

     evidence in the case would show, including what the testimony of each of their respective

     clients/witnesses would be. After the questioning of the attorneys had concluded, the two main

     witnesses—Schreiber and Welbourne—acknowledged in court that they were adopting the

     representations of their attorneys as their testimony in the case. The trial court also listened to the

     closing arguments of the attorneys. During closing argument, Welbourne’s attorney argued,

     among other things, that State Farm was trying to “bootstrap a contractual economic damage

     claim into a negligence claim and grab consequential damages which [were] not available in that

     type of action.”

¶9           After listening to the arguments of the attorneys, the trial court took the case under

     advisement. The trial court later issued a written decision, ruled in favor of State Farm on its

     claim of negligence, and entered judgment in favor of State Farm for $5150.01 plus costs. In

     making its ruling, the trial court stated:

                             “*** No evidence has been presented to show what was the unnatural

                     accumulation nor does the Court recall from its own experience a recent situation

                     that could be considered an unnatural accumulation. This is Central Illinois. We

                     get snow every winter—sometimes several inches on the same day, sometimes

                     only a few inches. Res Ipsa Loquitur.




                                                       4
                              *** It is agreed that replacing the roof vents with roof-vents-with-ice-

                      guards has stopped the leaks. Welbourne installed the roof vents and the roofing

                      around the roof vents that leaked.”

¶ 10          Welbourne filed a motion to reconsider but did not re-raise his economic loss doctrine

       argument in that motion. A hearing was held on the motion to reconsider in April 2016. At the

       conclusion of the hearing, the trial court denied the motion. In so doing, the trial court explained

       its reasoning as follows:

                              “Homeowner hired Mr. Welbourne to replace the roof because he had a

                      leak. Let’s just say on the left side of the house. Mr. Welbourne replaced the roof.

                      As part of replacing the roof, Mr. Welbourne replaced also four vents in the roof,

                      and then a year-and-a-half later, in 2011, during the winter, another leak was

                      discovered, this time in the right side of the house, the opposite side of the house

                      where the leak originally had occurred for which the homeowner hired Mr.

                      Welbourne.

                              After the homeowner contacted Mr. Welbourne, Mr. Welbourne came out

                      and looked at things and determined that the reason there was a leak was because

                      of a leak coming through one of the roof vents that he had replaced a year-and-a-

                      half or two before.

                              I don’t know how I can characterize that in any other way. That was the

                      evidence. That was both given to me in written form and also in oral form on that

                      day. I don’t know how I can characterize it any different, so now the—apparently

                      the fix was easy. Apparently the fix for this was to put ice guards or roof guards




                                                        5
             or, I’m not sure what I’ll call them, ice guards on these four roof vents, and

             whether or not that was contracted for, I can’t tell you.

                    I do know this. Four roof vents were replaced at the time Mr. Welbourne

             did this job. He frankly, in this Court’s view, had a choice to make whether to put

             in whatever type of roof vent he wanted to include as part of his roof repair. He

             chose one that didn’t have, I guess, ice guards in it, so he later installs them, and

             apparently that takes care of everything, so I’m just sitting here thinking, as the

             finder of fact, if he had just put roof vents in with ice guards, we wouldn’t be

             sitting here today.

                    He’s the one that decided how to fix this roof, and as to the unusual or

             unnatural, I can’t remember exactly what word was used, but the great

             accumulation of snow, this is Central Illinois. Snow falls. It gets on roofs all the

             time, and since I live here, I can have a recollection of whether or not there’s such

             a serious amount of snow in the past—well, for my entire lifetime, and I know

             that in 2011, that winter, there wasn’t.

                                                    ***

                    When I’m given a set of facts where we’ve got a leak on the left side and

             that gets fixed, but as part of the repair, these roof vents got replaced, and then a

             year, year and a half later, there is a leak that comes through one of those roof

             vents, I don’t know how I’m to characterize that other than a lack of workmanship

             quality has caused a leak on the right side of the house.”

¶ 11   Welbourne appealed.

¶ 12                                      ANALYSIS


                                                6
¶ 13             On appeal, Welbourne argues that the trial court erred in ruling in State Farm’s favor

       after a bench trial on State Farm’s complaint for negligent roof repair. Welbourne asserts that the

       trial court’s finding after bench trial—that Welbourne had breached the duty or standard of

       care—was against the manifest weight of the evidence. Welbourne asks, therefore, that we

       reverse the trial court’s judgment and enter a judgment in favor of Welbourne instead.

¶ 14             Initially, we note that State Farm has not filed an appellee’s brief in this appeal.

       Generally, a reviewing court will not act as an advocate for an appellee who fails to file a brief.

       First National Bank of Ottawa v. Dillinger, 386 Ill. App. 3d 393, 395 (2008). However, when the

       record is simple and the claimed error can easily be decided without the aid of an appellee’s

       brief, such as in the instant case, an appellate court should decide the appeal on the merits. First

       Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976); First

       National Bank of Ottawa, 386 Ill. App. 3d at 395. Therefore, we will proceed to decide the

       merits of this appeal, even though State Farm has not filed an appellee’s brief in this case. See

       First Capitol Mortgage Corp., 63 Ill. 2d at 133; First National Bank of Ottawa, 386 Ill. App. 3d

       at 395.

¶ 15             Turning to the merits, we note that to sustain a cause of action for negligence, a plaintiff

       must plead and prove by a preponderance of the evidence the following three elements: (1) that

       the defendant owed a duty of care to the plaintiff, (2) that the defendant breached that duty, and

       (3) that the breach was the proximate cause of the plaintiff’s injuries. Jones v. Chicago HMO

       Ltd. of Illinois, 191 Ill. 2d 278, 294 (2000); Bier v. Leanna Lakeside Property Ass’n, 305 Ill.

       App. 3d 45, 51 (1999); Hanna v. Creative Designers, Inc., 2016 IL App (1st) 143727, ¶ 19. In

       this particular case, the only element of State Farm’s negligence claim that is in dispute on




                                                           7
       appeal is the second element, that Welbourne breached his duty of care in performing the roofing

       repair work.

¶ 16          Under negligence law, the standard of care required of a defendant in an ordinary

       negligence case is to act as an ordinarily careful person or reasonably prudent person would act

       under similar circumstances. Jones, 191 Ill. 2d at 295; Illinois Pattern Jury Instructions, Civil,

       Nos. 10.01, 10.02, 10.04 (2011). The determination of whether a person breached the duty of

       care is normally a question of fact for the trier of fact to decide (Bier, 305 Ill. App. 3d at 51) and

       is dependent upon the unique facts and circumstances that were present when the incident in

       question occurred (Sims v. Chicago Transit Authority, 4 Ill. 2d 60, 66 (1954)).

¶ 17          A trial court’s factual determination made after a bench trial—that a defendant breached

       the duty of care—will not be reversed on appeal unless that determination is against the manifest

       weight of the evidence. See Eychaner v. Gross, 202 Ill. 2d 228, 251 (2002) (a trial court’s factual

       findings made after a bench trial will not be reversed on appeal unless they are against the

       manifest weight of the evidence); Meyers v. Woods, 374 Ill. App. 3d 440, 449 (2007) (same). A

       factual finding is against the manifest weight of the evidence only if it is clearly apparent from

       the record that the trial court should have reached the opposite conclusion or if the finding itself

       is unreasonable, arbitrary, or not based upon the evidence presented. Best v. Best, 223 Ill. 2d 342,

       350 (2006); Meyers, 374 Ill. App. 3d at 449.

¶ 18          After having reviewed the record in the present case, we find that the trial court’s ruling

       was well supported by the evidence. The evidence presented at the bench trial established that

       Welbourne was hired in 2009 to fix Schreiber’s leaky roof, that as part of the roof-repair work,

       Welbourne replaced the four roof vents, that Welbourne guaranteed his workmanship on the

       project for a period of two years, that about 18 months later, the roof started leaking again in a


                                                         8
       different spot, that the new leak was caused by the lack of ice shields around the roof vents that

       Welbourne had installed, and that when Welbourne installed different vents with ice shields

       around them, the problem was immediately resolved. Under those circumstances, we must

       conclude that the trial court’s finding—that Welbourne breached the duty of care—was not

       against the manifest weight of the evidence. See Best, 223 Ill. 2d at 350; Meyers, 374 Ill. App. 3d

       at 449. There was nothing arbitrary or unreasonable about the trial court’s determination in that

       regard, and we will not substitute our judgment on that issue for that of the trial court. See Best,
223 Ill. 2d at 350-51 (a court of review will not substitute its judgment for that of the trial court

       regarding the credibility of witnesses, the weight to be given to the evidence, or the inferences to

       be drawn from the evidence).

¶ 19          Although Welbourne complains about the truncated procedure in the trial court, this was

       a small claims case, and the trial court was authorized under Illinois Supreme Court Rule 286 to

       use an informal procedure. See Ill. S. Ct. R. 286(b) (eff. Aug. 1, 1992). Both parties were advised

       in advance of the informal procedure that the trial court intended to use, and neither party posed

       an objection to that procedure or sought permission from the trial court to deviate from that

       procedure. In addition, to the extent that Welbourne complains about the trial court’s

       consideration of its own knowledge of winter conditions in central Illinois, we find no error in

       the trial court doing so. It is well established that the trier of fact may consider the evidence in

       light of his or her common knowledge and life experiences. See People v. Schaffner, 382 Ill. 266,

       279 (1943); Illinois Pattern Jury Instructions, Civil, No. 1.01 (approved June 21, 2012).

¶ 20          In reaching the conclusion that we have reached in this case—that the trial court’s finding

       that Welbourne breached his duty of care was not against the manifest weight of the evidence—

       we must take a moment to comment upon the possible application of the economic loss doctrine


                                                          9
(commonly known in Illinois as the Moorman doctrine) in this case. See Moorman

Manufacturing Co. v. National Tank Co., 91 Ill. 2d 69, 85-92 (1982) (stating that a plaintiff may

not recover damages under a tort theory, such as strict liability, negligence, or innocent

misrepresentation, for solely economic loss caused by the failure of a defective product to

perform as expected; rather, any recovery by the plaintiff for such loss must come under a

contract theory); Restatement (Third) of Torts: Liability for Economic Harm § 2 (Tentative Draft

No. 1, 2012) (defining economic loss); Restatement (Third) of Torts: Liability for Economic

Harm § 3 (Tentative Draft No. 1, 2012) (stating that except as provided elsewhere in the

restatement, there is no liability in tort for economic loss caused by negligence in the

performance or negotiation of a contract between the parties). Although the economic loss

doctrine could potentially apply in this case (see Anderson Electric, Inc. v. Ledbetter Erection

Corp., 115 Ill. 2d 146, 153 (1986) (applying the economic loss doctrine to a contract for

services); Restatement (Third) of Torts: Liability for Economic Harm § 6 (Tentative Draft No. 2,

2014)), it appears from the facts that State Farm’s negligence claim would fall under an

exception to the economic loss doctrine, one that applies when the plaintiff has sustained

personal injury or property damage to other property not part of the contract. See Moorman

Manufacturing Co., 91 Ill. 2d at 86; Trans States Airlines v. Pratt & Whitney Canada, Inc., 177
Ill. 2d 21, 26-27, 41-42 (1997); Gunkel v. Renovations, Inc., 822 N.E.2d 150, 156-57 (Ind. 2005)

(although the economic loss rule precluded tort recovery for damage to a home facade that was

purchased separately from the home itself, it did not preclude tort recovery for damage to the

home and its parts caused by the allegedly negligent installation of the facade); Restatement

(Third) of Torts: Liability for Economic Harm § 2 cmt. b, illus. 2 (Tentative Draft No. 1, 2012);




                                                 10
       see also Restatement (Third) of Torts: Products Liability § 21 (1998) (discussing the other

       property doctrine as it relates to defective products).

¶ 21                                             CONCLUSION

¶ 22          For the foregoing reasons, we affirm the judgment of the circuit court of Tazewell

       County.

¶ 23          Affirmed.

¶ 24          JUSTICE McDADE, dissenting:

¶ 25          The majority has affirmed the decision of the circuit court of Tazewell County ordering a

       monetary judgment against the defendant, William Welbourne d/b/a Welbourne Builders, Inc.,

       for negligent roof repair. Because I believe the trial court’s decision is against the manifest

       weight of the evidence, I respectfully dissent from the judgment.

¶ 26          Timothy Schreiber and William Welbourne entered into a written contract for the repair

       of Schreiber’s roof, which had sustained hail damage and had begun to leak in one area. The

       contract included replacement of four vents in the roof. There is nothing in the contract regarding

       the installation of ice guards around the vents. There is also no evidence in the record that the

       original vents had ice guards such that “replacement” should reasonably have included them.

       There is similarly no evidence in the record that the inclusion of ice guards would be dictated by

       statute or ordinance or by any industry standard in the area. Nor is there any evidence of whether

       Schreiber and Welbourne discussed adding ice guards and decided to forgo them for some

       reason. The contract included a two-year warranty, with which Welbourne fully complied when

       a leak appeared in a different area of the new roof within the warranty period. There is no

       evidence that Welbourne did not comply with all of the terms of the contract in a workmanlike

       manner.


                                                         11
¶ 27          At issue in this appeal is a challenge to a finding of a duty neither created nor supported

       in the record by express contract terms, a legal requirement, or a demonstrable prevailing

       standard of the roofing business. What the trial court found and the majority affirms is that

       because Welbourne did not do something outside the contract, he had not done a workmanlike

       job in discharging its actual terms. There is no evidence in the record that supports that

       conclusion.

¶ 28          And then there is the snow. Although no person sworn to tell the truth ever actually

       testified, the parties, under oath, ratified representations made to the court by their attorneys. In

       this format prescribed by the court, there was evidence from Welbourne—uncontroverted by any

       other evidence of record—of severe weather that winter, of very heavy accumulations of snow

       (12 inches) and ice on the roof, and of the failure of the homeowner to clear his roof of the

       accumulated snow and ice, which neglect Welbourne alleged actually caused the new leak. The

       record further shows that Schreiber’s inspector signed off on the work and neither the Better

       Business Bureau nor the Attorney General’s consumer fraud division—both of which Schreiber

       had complained to—found faulty work by Welbourne.

¶ 29          In the face of this evidence, we have no actual evidence such as, for example, judicial

       notice of weather records but rather the trial court’s musings. Off the top of his head, the trial

       judge could not remember an occurrence of what he subjectively considered particularly heavy

       accumulations of snow or ice in the preceding two winters and decided that, because he could

       not remember such, they had not happened. The court stated: “This is Central Illinois. We get

       snow every winter—sometimes several inches on the same day, sometimes only a few inches.

       Res ipsa loquitur.”




                                                        12
¶ 30          There is no evidence of any duty owed by Welbourne to Schreiber to install ice guards

       and consequently no evidence that any duty was breached. The decision is against the manifest

       weight of the evidence of record, and it should be reversed.




                                                       13